NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



SENIOR HOME CARE, INC., a Florida  )
corporation,                       )
                                   )
       Petitioner,                 )
                                   )
v.                                 )                   Case No. 2D17-3975
                                   )
DONNA ISABELL, an individual,      )
                                   )
       Respondent.                 )
___________________________________)

Opinion filed February 16, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Hillsborough County; Claudia R.
Isom, Judge.

Christopher L. DeCort and William P.
Cassidy, Jr., of Johnson & Cassidy, P.A.,
Tampa, for Petitioner.

Gary L. Printy, Jr. of Printy & Printy, P.A.,
Tampa, for Respondent.


PER CURIAM.

               Denied.




SILBERMAN, BLACK, and BADALAMENTI, JJ., Concur.